DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a medical image registration device configured to register a 3D medical image, and a medical image registration device configured to track changes in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 2017/0367766), and further in view of Gilboa (US 2012/0215096).
Regarding claim 1, Mahfouz teaches an apparatus (system, [0127]) comprising: 
a medical image registration device  (patient specific registration device, [0201]/AR system, [0141]) configured to: 
register a 3D medical image (register virtual bone models) with respect to an anatomic feature of a human body (bones) in an operating room that will undergo a surgical procedure ([0201]: to register virtual bone models to the real patient bones, the following approaches may be performed: (1) the mixture of IMU and UWB technologies can be used to "paint" (select a plurality of points on the surface of the real bone) and register the selected points to the virtual bone models that are reconstructed from the medical images; (2) a patient specific registration device can be used to perform the registration where the orientation of the device relative to the patient anatomy is known; and, (3) the specific reference landmarks can be selected which correspond to 
track changes of the anatomic feature of the human body (dynamic patient monitoring will track any changes to anatomic structures being monitored by the system) during the surgical procedure ([0206]: After completing the necessary cuts as part of an exemplary surgical procedure, for example, one may use the AR system to assess intra-operative kinematics in the following aspects: (1) range of motions; (2) laxity (implant translations) at extension and flexion; (3) ligament distances; and, (4) any other clinically relevant kinematic information.  The evaluation of intra-operative kinematics via the AR system can be simulated as follows: (1) by registering the cutting instruments to the hybrid tracking system prior to the surgery once and then, by tracking the instruments to estimate the location and orientation of the cuts during surgery; (2) by using an object recognition approach in conjunction with the trackers/units mounted on the patient's anatomy in order to precisely superimpose the virtual implants into the resected bone after estimating the geometric transform of the embedded patient's implants during the surgery; and, (3) by assuming cuts performed as planned; [0227]: generate virtual anatomical structures constructed from ultrasound data and updated based on further ultrasound scanning; [0252]: The process includes kinematic assessment that may be carried out using fluoroscopic or other dynamic imaging modality, which is uploaded to a processing CPU to reconstruct motion and anatomical 
an image processor configured to manipulate the 3D medical image (update/reconstruct virtual models of anatomical structure) based on the changes of the anatomic feature of the human body to create a manipulated 3D medical image ([0206]: After completing the necessary cuts as part of an exemplary surgical procedure, for example, one may use the AR system to assess intra-operative kinematics in the following aspects: (1) range of motions; (2) laxity (implant translations) at extension and flexion; (3) ligament distances; and, (4) any other clinically relevant kinematic information.  The evaluation of intra-operative kinematics via the AR system can be simulated as follows: (1) by registering the cutting instruments to the hybrid tracking system prior to the surgery once and then, by tracking the instruments to estimate the location and orientation of the cuts during surgery; (2) by using an object recognition approach in conjunction with the trackers/units mounted on the patient's anatomy in order to precisely superimpose the virtual implants into the resected bone after estimating the geometric transform of the embedded patient's implants during the surgery; and, (3) by assuming cuts performed as planned; [0227]: generate virtual anatomical structures constructed from ultrasound data and updated based on further ultrasound scanning; [0252]: The process includes kinematic assessment that may be carried out using fluoroscopic or other dynamic imaging modality, which is uploaded to a 
a display that presents the manipulated 3D medical image ([0176]: rendering 3D models as part of an AR display; [0191]: in the virtual-world coordinate system, computer-generated models or images are rendered and superimposed on top of the patient’s anatomy via a display device; [0204]: the rendering module combines the input image taken from the camera sensor in the AR system and the virtual guide using the estimated pose and then, renders the augmented image on the display).
Although Mahfouz teaches all the limitations as stated above, Mahfouz teaches elements corresponding to the claimed limitations from different embodiments. However, Mahfouz describes the discussed embodiments may be reconfigured without departing from the scope and spirit of the invention ([0116]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements from different embodiments of Mahfouz to reconfigured the surgical navigation system of Mahfouz because such a system is directed to tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation ([0002]).

Gilboa teaches a 3D medical image comprising of voxels (volumetric image of the body; [0022]: obtaining volumetric image of at least part of the body including a target, subsequent to deploying of the registration fiducial markers and prior to the deploying of the navigation markers; [0048]: “volumetric images” in which each image data value related to a volume unit or “voxel” of the body; [0079]: a flexible grid sticker 701 having four identifiable fiducial markers printed on its surface is attached to the body portion of a patient to be treated, a 3D image volume of that body portion including the sticker is taken). Moreover, Gilboa also teaches to place small pieces of material with distinct signatures onto a human body ([0079]: a flexible grid sticker 701 having four identifiable fiducial markers printed on its surface is attached to the body portion of a patient to be treated, a 3D image volume of that body portion including the sticker is taken). Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use Gilboa’s knowledge of using a volumetric 3D image to represent body and fiducial markers deployed on the surface of the body and apply it to  Mahfouz’s system because such a system displays a graphic representation of the extent of the effective treatment volume in the extent of a plurality of images representing data from the volumetric image data set so as to allow verification by a user that the effective treatment volume corresponding to the one or more proposed inserted needle position provides coverage of the region requiring treatment ([0013]).
Mahfouz teaches a “base” device of using markers placed on a human body for image registration and displaying the registered images comprising pixels which the 
Gilboa teaches a “comparable” device acquiring a 3D medical image comprising of voxels (volumetric image of the body, [0022] and [0079]). 
Gilboa’s known “improvement” could have been applied in the same way to the “base” process of Mahfouz and the results would have been predictable and resulted in using a 3D volumetric image for image registration process using markers. Therefore, the claimed subject matter would have been obvious ton a person having ordinary skill in the art before the effective filing date of the invention.
Regarding claim 2, Mahfouz teaches the medical image registration device utilizes a plurality of the spatial locators (trackers based on IMU and UWB technologies; [0201]: each object to be tracked may be integrated with an external tracking system (tracker) based on IMU and UWB technologies; [0123]: one or more UWB tracking units may communicate with one or more external reference units, which may be mounted or located in different locations within a use environment (e.g., an operating room during a surgical procedure); [0235]: the UWB tracking system may use a single or multiple external reference units that may be mounted or placed in different locations within an operating environment (e.g., an operating room)) adapted to be used in an operating room wherein the plurality of spatial locators comprise transmitters and receivers ([0120]: an UWB unit contains four or more antennas, the antennas may be connected to an UWB transceiver. Determining the position of each of the four antennas occurs from determining the time it takes for signals to be sent from a central UWB anchor unit and received by each of the four antennas; [0125]: an UWB transceiver can wirelessly 
Regarding claim 3, Mahfouz teaches the plurality of spatial locators comprise a pointer with an inertial sensor ([0243]: each tracking device may contain inertial 
Regarding claim 4, Mahfouz teaches at least one surgical device (cutting guide) equipped with at least one registration feature (UWB and/or IMU tracker) ([0143]: where an actual, physical cutting guide is utilized, the cutting guide may incorporate an UWB and/or IMU tracker (to comprise a smart cutting guide) to provide position and orientation information to the user concerning the cutting guide), and wherein the medical image registration device uses information from at least one of a group of sensors (trackers) to register the manipulated 3D medical image with respect to the at least one surgical device ([0126]: virtual cutting guides configured in an AR system to provide one or more computer-generated images to be overlaid on a real-world view of a surgeon/user to guide the surgeon during the surgical procedure; [0148]: the cutting guide may incorporate at least one of an UWB unit and an IMU unit to provide the position and orientation data of the cutting guide, which can be utilized with the reference tracker on the patient bone to provide guidance during the surgical procedure; fig. 40 and [0221]: The position and orientation of the cutting blade and its path is updated in real-time relative to the patient).
Regarding claim 6, Mahfouz teaches further comprises wherein the image processor inserts a digital 3D representation of a surgical device (needle) into the 
Regarding claim 7, Mahfouz teaches the display comprises an augmented reality headset ([0212]).
Regarding claim 8, Mahfouz teaches the augmented reality headset comprises an inertial motion sensor ([0011]: inertial measurement unit is integrated as part of a user wearable helmet).
Regarding claim 9, Mahfouz teaches the manipulated medical image is overlaid on a view of the body with the augmented reality headset ([0191]: in the virtual-world coordinate system, computer-generated models or images are rendered and superimposed on top of the patient’s anatomy via a display device; [0204]: the rendering module combines the input image taken from the camera sensor in the AR system and the virtual guide using the estimated pose and then, renders the augmented image on the display).
Regarding claim 10, Mahfouz teaches further comprising wherein the image processor performs filtering (extracting) of the manipulated 3D image ([0082]: fig. 70 is a bone model showing ligament locations having been extracted from imaging data; [0255]: image processing, which extracts features from fluoroscopic images).
Regarding claim 11, Mahfouz teaches further comprising a surgical device wherein the surgical device comprises a cutting element (cutting guide, [0143], [0148]), and wherein the medical image registration device records location and orientation of the cutting element (the position and orientation data of the cutting guide) with respect to the manipulated medical image ([0143]: where an actual, physical cutting guide is utilized, the cutting guide may incorporate an UWB and/or IMU tracker (to comprise a smart cutting guide) to provide position and orientation information to the user 
Regarding claim 12, Mahfouz teaches further comprising wherein a computer calculates a projected (pre-programmed) future path and orientation of the cutting element (pre-determined locations and orientations) with respect to the manipulated 3D medical image ([0143]: the physical cutting guide may have a single or a plurality of adjustable cutting slots, each that may be adjusted manually (see FIGS. 33 and 35), or via motorized hardware (see FIGS. 34, 36), to control a set of pre-programmed, or pre-determined locations and orientations of the cut slots based upon surgical planning to produce desired resection of the patient's bone; [0217]: the cutting guide may be pre-programmed or wirelessly receive planned cutting planes locations generated as part of pre-operative plan using virtual models of the patient's actual anatomy). 
Regarding claim 13, Mahfouz teaches wherein the computer incorporates a planned surgical incision (predetermined bone cut) in a pre-operative planning record ([0006]: the surgical plan includes instructions for a surgical navigation system to guide in making a predetermined bone cut; [0134]: a virtual cutting guide--consisting of virtual parameters for cutting planes, axes for surgical axes or pin positions, patient geometry 
Regarding claim 14, Mahfouz teaches wherein the image processor generates a warning ([0208]: feedback may be implemented as warning messages displayed on a visual element in the AR helmet) in response to a deviation of the projected future path and orientation of the cutting element from the planned surgical incision ([0144]: the feedback mechanisms may notify the surgeon/user whether the current/projected resection deviates from the pre-operative surgical plan; [0149]: the feedback may be displayed on a display associated with the surgical instrument to guide the surgeon in repositioning the instrument to arrive at the proper orientation and/or position consistent with the pre-operative surgical plan.  The instrument may also include a motorized gyro to slightly steer the orientation of the instrument, providing directional feedback to the surgeon to tilt the instruments.  In this exemplary embodiment, the AR system may assist in combination with the technologies previously described by providing warning, 
Regarding claim 15, Mahfouz teaches wherein the computer determines a corrective cut (correct position and orientation for a bone cut) and the corrective cut is  displayed by the augmented reality headset ([0144]: the instrument may incorporate a visual display providing instructions to the surgeon as to the corrective action necessary to reposition the surgical instrument to effectuate a portion of the surgical procedure consistent with the pre-operative plan; 0149]: the feedback may be displayed on a display associated with the surgical instrument to guide the surgeon in repositioning the instrument to arrive at the proper orientation and/or position consistent with the pre-operative surgical plan.  The instrument may also include a motorized gyro to slightly steer the orientation of the instrument, providing directional feedback to the surgeon to tilt the instruments.  In this exemplary embodiment, the AR system may assist in combination with the technologies previously described by providing warning, feedback, and/or directional information regarding to the resection plane orientation and resection depth, which are overlaid on the AR visor; [0217]: cutting blade can pass through the slot only if the guide in the correct position and orientation for a bone cut; [0220]: prevent cutting through the slot until such time that the guide is placed in the correct position as determined by a pre-operative plan or intraoperative preference).
Regarding claim 16, Mahfouz teaches an artificial intelligence program presents suggested corrective actions via the augmented reality headset ([0144]: the instrument may incorporate a visual display providing instructions to the surgeon as to the corrective action necessary to reposition the surgical instrument to effectuate a portion 
Regarding claim 17, Mahfouz teaches a recorded surgical incision (proposed cutting location and orientation) is presented in the manipulated medical 3D image (anatomy) (fig. 11 and [0023]: a virtual bone cutting plan showing a orange colored 3D model; [0204]: overlaying the proposed cutting location and orientation on the anatomy).
Regarding claim 18, Mahfouz teaches wherein the image processor performs storing of the manipulated 3D medical image at a plurality of time points during the surgical procedure ([0134]: a virtual cutting guide--consisting of virtual parameters for cutting planes, axes for surgical axes or pin positions, patient geometry and implant parameters--may be created as part of the surgical plan. The virtual cutting guide parameters may be stored and transferred electronically; [0292]: A design patient specific implant is then prepared for manufacturing, where a pre-operative surgical plan (locations and orientations of the cuts) may used to configure the smart cutting guide.  Implant placement information and the pre-operative surgical plan may be stored or sent to the intraoperative navigation system, where the smart cutting guide may be used 
Claim 19-20, 22, 24, 25, 27-32, 33, 34, 35 and 37 are similar in scope to claims 1-2, 4, 6-7, 9-14, 17, 15, 16 and 18 respectively, and therefore the examiner presents similar rationale as above to reject these claims.
Regarding claim 21, Mahfouz teaches wherein the plurality of spatial locators comprise a pointer with an inertial sensor ([0243]: each tracking device may contain inertial measurement units, which may contain accelerometers, gyroscopes and magnetometers) and a plurality of reference markers (plurality of points/reference fiducial marker) adapted to be positioned proximate to the body ([0201]: select a plurality of points on the surface of the real bone; [0224]: before registration, a reference fiducial marker or tracked probe is rigidly fixed to the real-world anatomy for tracking throughout the surgical procedure), and comprising calculating a distance ([0197]: position and orientation of the AR camera 1 and position and orientation of trackers A, B and C are tracked; based on the position of the AR camera 1 and trackers A, B and C, a distance could be calculated between the trackers and AR camera 1) between a registration point (AR camera 1, fig. 25) and the reference markers (Tracker C, Tracker B, Tracker A, fig. 25).
Regarding claim 26, Mahfouz teaches the augmented reality headset comprises an inertial motion sensor ([0011]: inertial measurement unit is integrated as part of a user wearable helmet), and comprising registering a spatial location of the augmented 
Regarding claim 36, Mahfouz teaches utilizing analysis of a surgical specimen in the manipulated 3D medical image ([0284]: The dynamic implant utilizes imaging that allows analysis of weight bearing kinematics, which are used to define the correct curvature based on expected implant load, contact surfaces, and desired post-operative kinematics).


Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Gilboa, and further in view of Fishman (US 2018/0289983).
Regarding claim 5, Mahfouz does not explicitly teach further comprising wherein the medical image registration device utilizes a laser range finder to track changes of an anatomic feature of the human body.

Claim 23 is similar in scope to claim 5, and therefore the examiner presents similar rationale as above to reject these claims.
 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
In response to the arguments that the cited references do not teach generating a manipulated 3D medical image to match the patient anatomy during a procedure. See page 8 of the remarks.
However, Mahfouz teaches an image processor configured to manipulate the 3D medical image (update/reconstruct virtual models of anatomical structure) based on the changes of the anatomic feature of the human body to create a manipulated 3D medical 
Moreover, the novelty of the subject matter that was discussed during the interview as referred to by the applicant, the examiner would like to point that the subject matter related generating a manipulated 3D medical image to match the patient anatomy during a procedure, wherein the manipulated 3D medical image is deformed by voxel displacement due to the manipulation, and the degree of deformation is based on various acts of manipulating the 3D medical image, was agreed to overcome the cited prior art references. However, amended claim 1 does not explicitly claim such subject matter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612